Case 3:20-cv-00092-GMG Document 12 Filed 03/23/21 Page 1 of 5 PageID #: 249




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG



PETER LIOUNIS,


              Petitioner,


v.                                                       CIVIL ACTION NO.: 3:20-CV-92
                                                         (GROH)



ROBERT HUDGINS, Warden


              Respondent.


      ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
     PETITIONER’S MOTION FOR LEAVE OF THE COURT TO FILE (2) EXHIBITS

       Currently before the Court is a Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on November 23, 2020. ECF No. 8.

Also before the Court is the Petitioner’s Motion for leave to file two exhibits in support of

his objections to the R&R, filed on December 28, 2020. ECF No. 11. Pursuant to Rule 2

of the Local Rules of Prisoner Litigation Procedure, this action was referred to Magistrate

Judge Trumble for submission of an R&R.              Therein, Magistrate Judge Trumble

recommends that this Court deny and dismiss the Petitioner’s Second Amended § 2241

Petition [ECF No. 7] without prejudice. For purposes of this Order, the Court finds that

the Petitioner timely filed his objections to the R&R on December 28, 2020. ECF No. 10.

Accordingly, this matter is now ripe for adjudication.
Case 3:20-cv-00092-GMG Document 12 Filed 03/23/21 Page 2 of 5 PageID #: 250




                                    I. BACKGROUND

       On June 11, 2020, the Petitioner filed a Second Amended Application for Habeas

Corpus Pursuant to 28 U.S.C. § 2241, wherein he states four grounds for relief: (1) that

the Petitioner’s Fourth Amendment rights were violated through his current false

imprisonment; (2) that the Petitioner’s Fifth Amendment and Due Process rights were

violated by his indictment in the Eastern District of New York; (3) that the Petitioner’s

rights under 18 U.S.C. § 3161(b) were violated, and erroneously upheld by the Eastern

District of New York and the Second Circuit Court of Appeals; and (4) that the Government

committed Brady violations in the Petitioner’s criminal prosecution. ECF No. 7 at 5–7.

The Petitioner specifically states that he is not attacking the validity of his conviction

or sentence imposed by the Eastern District of New York but instead argues that

“no conviction exists at all,” and the Petitioner is being unlawfully held. Id. at 9. For

relief, he requests that the Court immediately release him from incarceration, vacate his

sentence, expunge his conviction from his record, refer the individuals responsible for

the violations of his rights to the Board of Ethics and Inspector General’s Office, and

dismiss all of the charges. Id. at 8.

       Upon reviewing the record, the Court finds that the background and facts as

explained in the R&R accurately and succinctly describe the circumstances underlying

the Petitioner’s claims. For ease of review, the Court incorporates those facts herein.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the



                                            2
Case 3:20-cv-00092-GMG Document 12 Filed 03/23/21 Page 3 of 5 PageID #: 251




factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Further, failure to file timely objections constitutes a waiver of de novo review

and the Petitioner’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir.1984). Pursuant to this Court’s local rules, “written objections shall identify

each portion of the magistrate judge’s recommended disposition that is being challenged

and shall specify the basis for each objection.” LR PL P 12(b). The local rules also

prohibit objections that “exceed ten (10) typewritten pages or twenty (20) handwritten

pages, including exhibits, unless accompanied by a motion for leave to exceed the page

limitation.” LR PL P 12(d).

       “When a party does make objections, but these objections are so general or

conclusory that they fail to direct the district court to any specific error by the magistrate

judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). “When

only a general objection is made to a portion of a magistrate judge’s report-

recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). “Similarly, when an

objection merely reiterates the same arguments made by the objecting party in its original

papers submitted to the magistrate judge, the Court subjects that portion of the report-

recommendation challenged by those arguments to only a clear error review.” Taylor v.

Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012).



                                              3
Case 3:20-cv-00092-GMG Document 12 Filed 03/23/21 Page 4 of 5 PageID #: 252




       Courts have also held that when a party’s objection lacks adequate specificity, the

party waives that objection. See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766

(2d Cir. 2002) (finding that even though a party filed objections to the magistrate judge’s

R&R, they were not specific enough to preserve the claim for review). Bare statements

“devoid of any reference to specific findings or recommendations . . . and unsupported by

legal authority, [are] not sufficient.” Mario 313 F.3d at 766. Pursuant to Rule 72(b) of the

Federal Rules of Civil Procedure and this Court’s Local Rules, “referring the court to

previously filed papers or arguments does not constitute an adequate objection.” Id.; see

also Fed. R. Civ. P. 72(b); LR PL P 12. Finally, the Fourth Circuit has long held, “[a]bsent

objection, we do not believe that any explanation need be given for adopting [an R&R].”

Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no

explanation whatsoever is required of the district court when adopting an R&R).

                                     III. DISCUSSION

       Upon review of all the filings in this matter, the Court finds that the Petitioner has

presented no new material facts or arguments in his objections to the magistrate judge’s

R&R. The Petitioner’s objections only restate the same arguments and requests for relief

sought in the second amended petition—which the magistrate judge considered in the

R&R. Furthermore, the Petitioner fails to address the magistrate judge’s conclusion that

this Court lacks jurisdiction over the second amended petition because the Petitioner fails

to meet the requirements of § 2255(e)’s savings clause under In re Jones, 226 F.3d 328,

333–34 (4th Cir. 2000), or United States v. Wheeler, 886 F.3d 415, 428 (4th Cir. 2018).

Therefore, the Court finds that de novo review is not required because the Petitioner’s




                                             4
Case 3:20-cv-00092-GMG Document 12 Filed 03/23/21 Page 5 of 5 PageID #: 253




objections make no legal arguments and the factual presentation was properly considered

by the magistrate judge within his R&R. See Taylor, 32 F. Supp. 3d 253, 260-61.

                                   IV. CONCLUSION

      Accordingly, finding that Magistrate Judge Trumble’s R&R carefully considers the

record and applies the appropriate legal analysis, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 8] should be, and is,

hereby ORDERED ADOPTED for the reasons more fully stated therein. Thus, the

Petitioner’s Second Amended Petition [ECF No. 7] is DENIED and DISMISSED

WITHOUT PREJUDICE. This case is ORDERED STRICKEN from the Court’s active

docket.

      Upon review and consideration of the Plaintiff’s Motion for Leave to File (2)

Exhibits, the Court finds good cause to grant the motion. Accordingly, the Petitioner’s

Motion [ECF No..11] for leave to file the two attached exhibits is GRANTED.

      The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

record and the pro se Petitioner, by certified mail, at his last known address as reflected

upon the docket sheet.


      DATED: March 23, 2021




                                            5
